*230Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronnie Lassiter appeals the district court’s order denying Lassiter’s 18 U.S.C. § 3582(c)(2) (2006) motion for a reduction of sentence. We have reviewed the record and find no reversible error. Accordingly, we deny Lassiter’s motion for appointment of counsel and affirm for the reasons stated by the district court. United States v. Lassiter, No. 3:03-cr-00041-HEH-1 (E.D.Va. Dec. 30, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.